Citation Nr: 0301324	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  96-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
a low back disability.

2.  Entitlement to service connection for spastic colon 
secondary to the service-connected abdominal adhesions.

3.  Entitlement to service connection for diverticulosis 
secondary to the service-connected abdominal adhesions.

4.  Entitlement to service connection for reflux 
esophagitis secondary to abdominal adhesions.

5.  Entitlement to an effective date earlier than March 
26, 1996, for a grant of service connection for 
osteoarthritis of the left knee.

6.  Entitlement to a compensable rating for osteoarthritis 
of the left knee prior to October 11, 2000.

7.  Entitlement to a rating in excess of 30 percent for 
total left knee arthroplasty (formerly osteoarthritis of 
the left knee).

8.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

9.  Entitlement to a rating in excess of 10 percent for 
abdominal adhesions with partial small bowel obstruction, 

10. Entitlement to a compensable evaluation for residuals 
of a left tibia fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter is before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Hartford, 
Connecticut, and Reno, Nevada.  The Reno RO currently has 
jurisdiction over the veteran's claims folder.

The veteran provided testimony at a personal hearing 
before personnel at the RO in March 1996, and at a 
videoconference hearing before the undersigned in 
September 2002.  Transcripts of both hearings are of 
record.

Service connection was previously denied for a low back 
disability by an April 1997 Board decision.  The record 
reflects that the RO apparently made an implicit 
determination that new and material evidence had been 
submitted with respect to this claim, because even though 
the RO noted the prior denial, it has denied the 
underlying service connection claim on the merits.  
Despite this implicit determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 5-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the issues adjudicated by 
this decision have been completed.

2.  Service connection was previously denied for a low 
back disability by an April 1997 Board decision.  Nothing 
on file reflects that the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

3.  The additional evidence submitted to reopen the 
veteran's claim of service connection for a low back 
disability bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4.  The record reflects that the veteran was involved in a 
motor vehicle accident in 1951 during his period of active 
service.  

5.  The medical evidence tends to show that the veteran's 
current low back disability is causally related to his 
1951 motor vehicle accident.

6.  The veteran appealed RO rating decisions that denied 
entitlement to service connection for spastic colon, 
diverticulosis, and reflux esophagitis, all claimed as 
secondary to the service-connected abdominal adhesions; 
entitlement to an effective date earlier than March 26, 
1996, for a grant of service connection for osteoarthritis 
of the left knee; entitlement to a compensable rating for 
osteoarthritis of the left knee prior to October 11, 2000; 
entitlement to a rating in excess of 30 percent for total 
left knee arthroplasty (formerly osteoarthritis of the 
left knee); entitlement to a rating in excess of 10 
percent for bilateral tinnitus; entitlement to a rating in 
excess of 10 percent for abdominal adhesions with small 
bowel obstruction and entitlement to a compensable rating 
for residuals of a left tibia fracture.

7.  On September 13, 2002, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board 
that he had withdrawn the appeal of these issues.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying service 
connection for a low back disability is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996 & 2002).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection is warranted for a low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issues of entitlement to service 
connection for spastic colon, diverticulosis, and reflux 
esophagitis, all claimed as secondary to the service-
connected abdominal adhesions; entitlement to an effective 
date earlier than March 26, 1996, for a grant of service 
connection for osteoarthritis of the left knee; 
entitlement to a compensable rating for osteoarthritis of 
the left knee prior to October 11, 2000; entitlement to a 
rating in excess of 30 percent for total left knee 
arthroplasty (formerly osteoarthritis of the left knee); 
entitlement to a rating in excess of 10 percent for 
bilateral tinnitus; entitlement to a rating in excess of 
10 percent for abdominal adhesions with small bowel 
obstruction and entitlement to a compensable rating for 
residuals of a left tibia fracture have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. At 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duties under the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  The question of withdrawal of an 
appeal is solely a matter of law to which the VCAA would 
not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where 
it could not affect a pending matter or could have no 
application as a matter of law.


Background.  As already noted, service connection was 
previously denied for a low back disability by an April 
1997 rating decision.  The evidence on file at the time of 
this decision included the veteran's statements and 
hearing testimony that he was involved in a motor vehicle 
accident in 1951, as a result of which he injured his low 
back.  He also reported that he was told that if he had 
any complaints, he would be kept in service longer, and 
that a civilian physician treated him for his low back 
complaints during service.

The veteran's service medical records contain no 
complaints or findings pertaining to a low back 
disability.  In fact, his spine was clinically evaluated 
as normal on his July 1952 discharge examination.  
Additionally, while these records show that he sustained a 
simple fracture of the left tibia due to an October 1949 
motor vehicle accident, there is no reference to a 
subsequent motor vehicle accident in 1951.

Also on file was a September 1952 employment examination 
of the veteran.  However, this report does not show any 
low back disability, and he was classified as unrestricted 
for employment.

Private hospitalization records from August 1955 note, in 
part, that the veteran related he had had trouble with his 
back since an automobile accident in 1951.  However, on 
clinical examination of the bones, joints and muscles, 
there was no indication of any back abnormality.

Also on file was a November 1959 invoice from a medical 
supply company that reflects that the veteran purchased a 
lumbosacral support brace and belt.

Medical records were also obtained from a private 
clinician dated in 1970, but contained no pertinent 
findings regarding the veteran's low back.

The veteran underwent a VA general medical examination in 
September 1994, at which he reported that he had been in a 
motor vehicle accident in 1951, and had had low back pain 
since that accident.  He reported that after working for a 
while following service, he sought medical attention for 
his back pain and was told that he had compressed discs; 
surgery was recommended.  X-rays of the lumbosacral spine 
conducted in conjunction with this examination revealed 
moderate lumbar spondylosis.  Diagnosis following 
examination was chronic low back pain, motor vehicle 
accident in 1951.

In a letter to a police department dated June 1996, the 
veteran requested information and records regarding his 
purported 1951 motor vehicle accident.  Later that same 
month, a state police officer responded that police log 
books showed that there was an entry dated in October 
1951, of a two car accident at the intersection identified 
by the veteran as the one where his accident occurred.  
The officer also indicated that no mention was made of the 
occupants of the vehicles or the extent of any injures.  
Additionally, the officer related that this was the only 
entry, which specifically mentioned the intersection the 
veteran referred to in his letter.  The officer further 
noted that the logbooks contained vague information 
concerning accidents, and that names were usually not 
recorded in the books.

The record also reflects that the RO requested records 
from a private medical facility where the veteran 
purportedly received treatment following his 1951 motor 
vehicle accident.  However, this facility responded that 
no records had been found.

The April 1997 Board decision found that the veteran had 
been involved in a motor vehicle accident in 1951, and 
granted service connection for abdominal adhesions due to 
injuries sustained in this accident.  However, the Board 
denied service connection for a low back disability.

The evidence added to the file since this decision 
includes medical records that cover a period through 2002, 
as well as additional statements and hearing testimony 
from the veteran.  Among other things, the medical 
evidence added to the file as part of the veteran's 
application to reopen shows treatment and evaluation of a 
low back disability on various occasions.  In pertinent 
part, this medical evidence includes statements from two 
different private clinicians, both of which were dated in 
September 1999 and relate the veteran's current low back 
disability to his account of a motor vehicle accident in 
1951.

One of the clinicians, Dr. V., noted that he had treated 
the veteran from April 1973 to May 1982 on a regular basis 
for lower back pain and radiational sciatic extension 
neuralgia.  Dr. V. noted that he had carefully reviewed 
his records of history, initial symptoms, and treatment of 
the veteran, and that when he took the veteran's initial 
history he was informed of an automobile accident in the 
early 1950s, which resulted in a tibial fracture, 
abdominal trauma, and lower spinal trauma and hyperflexion 
injury.  It was also noted that the veteran underwent 
abdominal surgery in 1955 to free abdominal adhesions 
resultant from this accident.  Regarding the low back 
disability, Dr. V. acknowledged that, due to the fact that 
his first visit with the veteran was in 1973, he could not 
document the development and/or progression of his lower 
back or radiational symptoms from the 1950s to the 1970s.  
Nevertheless, it was Dr. V.'s opinion that the veteran, as 
seen in 1973 and followed through 1982, demonstrated the 
classic and typical symptoms of post-traumatic lumbar 
spinal injury and was suffering symptoms of, but not 
limited to, the exact symptoms and limitation anticipated 
following a hyperflexion spinal injury.

The other private clinician, Dr. C., noted that the 
veteran had been a patient at his office in the late 1970s 
and early 1980s, and that he was treated for a low back 
injury that started in a 1951 motor vehicle accident.  It 
was Dr. C.'s opinion that the veteran's current lumbar 
disability was directly linked to this accident.  Dr. C. 
stated that the history of this motor vehicle accident, as 
well as the type of injury received, were consistent with 
the veteran's low back disability.  Moreover, Dr. C. noted 
that he had treated many motor vehicle accidents with 
similar impact injuries and low back pain, and that the 
veteran's history, injury, and condition were consistent 
with the low back pain incurred by other patients with 
similar accidents.

A March 2001 medical opinion by an orthopedic surgeon from 
the military (Dr. W.) also relates the veteran's current 
low back disability to service.  Dr. W. noted that the 
veteran was involved in a motor vehicle accident in 1951, 
and that it was documented as early as 1951 that he had 
low back pain which started at the time of the accident.  
It was further noted that the veteran reported that he did 
indeed have low back pain from the day of the accident to 
the present.  Additionally, the treatment from Drs. V. and 
C. was noted, as well as the results of X-rays taken in 
September 1994 and December 1998, including the fact that 
there were degenerative changes and possible mild chronic 
compression deformity of the T-5 vertebral body with 
similar mild degenerative changes.  Based on the 
foregoing, Dr. W. stated that while the degenerative 
changes could be the result of age, a mild compression 
fracture would require greater trauma.  Therefore, it was 
conceivable that this occurred at the time of the 1951 
motor vehicle accident.  Moreover, it was noted that 
trauma such as that sustained in auto accidents often 
predisposed people to degenerative arthritic conditions 
which were not evident for years.  Consequently, it was 
Dr. W.'s opinion that the veteran's low back pain, muscle 
spasms, and leg pain were the result of his 1951 motor 
vehicle accident.

In various statements, and at his September 2002 
videoconference hearing, the veteran reiterated his 
contention that his current low back disability was 
incurred in the 1951 motor vehicle accident.  At this 
hearing, he also emphasized the medical opinions that 
supported this claim.  When asked why he waited so long 
following his period of active duty to file a claim, he 
responded that he did not know that he could file a claim 
based on the circumstances of his case.  Further, he 
testified that he had not had any other back injuries 
since his military service.


Legal Criteria.  Service connection may be established for 
a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (since codified as 
amended at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).


Analysis.  Initially, the Board finds that the evidence 
added to the file since the last prior denial, 
particularly the medical statements from Drs. C. V. and 
W., bears directly and substantially upon the specific 
matter under consideration, is not cumulative or 
redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Thus, new and material evidence has been presented 
to reopen the claim pursuant to 38 C.F.R. § 3.156(a); 
Hodge, supra.

Turning to the merits of the underlying claim of service 
connection, the Board notes that in this, and in other 
cases, only independent medical evidence may be considered 
to support Board findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Further, the Board notes that nothing on file shows that 
the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  He is competent as a lay 
person to describe the circumstances of an injury, as well 
as his current symptomatology, but he is not competent to 
diagnose an underlying medical disability or provide a 
competent medical opinion as to the etiology thereof.

In the instant case, the Board notes that the record 
reflects that the veteran was involved in a motor vehicle 
accident in 1951 while on active duty.  Nothing in the 
record refutes the veteran's account of this accident, and 
the police records reflect that a motor vehicle accident 
did occur in October 1951 at the intersection reported by 
the veteran, although no details were available regarding 
the individuals involved nor any injuries sustained in the 
accident.  Further, the Board had previously acknowledged 
in the April 1997 that such an accident did occur.  
Nevertheless, no medical evidence is on file showing the 
full extent of the injuries sustained by the veteran in 
that accident, and the previous efforts to obtain such 
records were unsuccessful.

The medical evidence clearly shows that the veteran has a 
current low back disability.  Further, as noted above, the 
medical statements from Drs. C., V. and W. all relate this 
disability to the veteran's account of the 1951 motor 
vehicle accident.  In addition, all of these clinicians 
provided a rationale for their opinions.  No competent 
medical evidence is on file that refutes these opinions.  
However, the record also reflects that all of these 
clinicians first examined the veteran many years after 
this motor vehicle accident and the veteran's discharge 
from service.  As already stated, no contemporaneous 
medical records are on file which show the full extent of 
the injuries sustained by the veteran at the time of this 
accident.  Moreover, the veteran's spine was clinically 
evaluated as normal on his July 1952 discharge 
examination, and the September 1952 employment examination 
contains no evidence of a low back disability.  
Additionally, while back pain was noted in the August 1955 
hospitalization records, no chronic low back disability 
was diagnosed at that time.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
noted that in light of the benefit of the doubt provisions 
of 38 U.S.C.A. § 5107(b), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious 
etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement 
need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance 
of the evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  
See also 38 C.F.R. § 3.102.  Resolving all such doubt in 
favor of the veteran, the Board finds that he is entitled 
to a grant of service connection for a low back 
disability.

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
A Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  

At the September 2002 Board hearing the appellant and his 
representative informed the undersigned Board Member that 
the claim for service connection of a back disability was 
the only issue on appeal.  This was confirmed through 
subsequent contact with the representative prior to the 
Board issuing a decision on appeal.  In a December 2002 e-
mail, the veteran's representative confirmed that the 
veteran wished to withdraw the other issues on appeal, and 
process on the low back claim.  See 38 C.F.R. § 20.204.

Therefore, there remain no allegations of error of fact or 
law for appellate consideration regarding the other 
matters.  Accordingly, the Board does not have 
jurisdiction to review them and they are dismissed without 
prejudice. 


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a low back 
disability is reopened.

Entitlement to service connection for a low back 
disability is granted.

Appeals of entitlement to entitlement to service 
connection for spastic colon, diverticulosis, and reflux 
esophagitis, all claimed as secondary to the service-
connected abdominal adhesions; entitlement to an effective 
date earlier than March 26, 1996, for a grant of service 
connection for osteoarthritis of the left knee; 
entitlement to a compensable rating for osteoarthritis of 
the left knee prior to October 11, 2000; entitlement to a 
rating in excess of 30 percent for total left knee 
arthroplasty (formerly osteoarthritis of the left knee); 
entitlement to a rating in excess of 10 percent for 
bilateral tinnitus; entitlement to a rating in excess of 
10 

percent for abdominal adhesions with small bowel 
obstruction and entitlement to a compensable rating for 
residuals of a left tibia fracture are dismissed.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

